DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  in claim 1, lines 6 – 7, the phrase “to with respect a vertical direction” should be written as –with respect to a vertical direction—and in line 8, “a upper end” should be written as –an upper end--. In claim 7, lines 6 – 7, the phrase “to with respect a vertical direction” should be written as –with respect to a vertical direction—and in line 8, “a upper end” should be written as –an upper end-- Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,819,326 (hereinafter Kobayashi et al.).
Regarding claim 1, Kobayashi et al. discloses a drain socket (fig. 5) comprising a first connection part (6) connected to a drain pipe (2) of a toilet bowl (1) having a front side and a back side, a second connection part (7) connected to a drain piping (3), a drain channel body (8) connecting the first connection part and the second connection part, the drain channel body comprising an inclined part (note annotated fig. below) with respect to a vertical direction, so that a lower end thereof is positioned more toward one of the front side or the back side of the toilet bowl than an upper end thereof, and a restriction part (6a) provided at an upstream end portion of the drain channel body, wherein the restriction part extends inwardly toward a center of the first connection part so as to have a side edge surface at the one and in a plan view of the restriction part, the side edge surface is curved such that a distance between the center of the first connection part and the side edge surface increases from a middle of the side edge surface towards ends of the side edge surface in the plan view (note second annotated fig. below D1 is less than D2).

    PNG
    media_image1.png
    450
    806
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    214
    360
    media_image2.png
    Greyscale

Regarding claim 2, a surface of the inclined part on a side opposite to the one is more inclined from the vertical direction on an upstream side than on a downstream side (note annotated fig. below).

    PNG
    media_image3.png
    301
    338
    media_image3.png
    Greyscale

Regarding claim 3, an inclined surface is provided on a downstream side of the side edge surface of the restriction part, the inclined surface being inclined to a side opposite to the one toward a lower side in the vertical direction (note annotated fig. below).

    PNG
    media_image4.png
    301
    338
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    214
    360
    media_image5.png
    Greyscale

Regarding claim 4, a portion of the restriction part located on the one has a step surface extending in a direction crossing the vertical direction (note location of leader line 6a in fig. 5 shows stepped surface; also visible in fig. 8).
Regarding claim 5, at the one of the toilet bowl, an outer edge of the drain pipe (2) is located inside an inner edge of the restriction portion (6a) with respect to a horizontal configured of the drain pipe and the restriction portion (fig. 1).
Regarding claim 6, Kobayashi discloses a drain socket equipped toilet bowl (1) comprising a toilet bowl (1) having a drain pipe (2) of the toilet bowl, and the drain socket of claim 1 as set forth above.
Regarding claim 7, Kobayashi et al. discloses a drain socket (fig. 5) comprising a first connection part (6) connected to a drain pipe (2) of a toilet bowl (1) having a front side and a back side, a second connection part (7) connected to a drain piping (3), a drain channel body (8) connecting the first connection part and the second connection part, the drain channel body comprising an inclined part (note annotated fig. below) with respect to a vertical direction, so that a lower end thereof is positioned more toward one of the front side or the back side of the toilet bowl than an upper end thereof, and a restriction part (6a) provided at an upstream end portion of the drain channel body, wherein a surface of the restriction part located on the one has a portion where a horizontal distance between a center of the first connection part and a side edge surface of the restriction part increases from a center of the surface in a left-right direction toward an end side of the surface in the left-right direction (note second annotated fig. below; D1 is smaller than D2 which extends from left-right).

    PNG
    media_image1.png
    450
    806
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    214
    360
    media_image2.png
    Greyscale

Regarding claim 8, a surface of the inclined part on a side opposite to the one has a gradient closer to vertical on a downstream side than on an upstream side (note annotated fig. below).

    PNG
    media_image3.png
    301
    338
    media_image3.png
    Greyscale

Regarding claim 9, an inclined surface is provided on a downstream side of the side edge surface of the restriction part, the inclined surface being inclined to a side opposite to the one toward a lower side in the vertical direction (note annotated figs. below).

    PNG
    media_image4.png
    301
    338
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    214
    360
    media_image5.png
    Greyscale

Regarding claim 10, a portion of the restriction part located on the one has a step surface extending in a direction crossing the vertical direction note location of leader line 6a in fig. 5 shows stepped surface; also visible in fig. 8).
Regarding claim 11, a portion of the restriction part located on the one) is located on the one relative to a portion, located on the one, of the drain pipe part of the toilet bowl (the drain pipe part (2) is engaged with the restriction part (6a); fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2009/0288245 is directed to the state of the art as showing a drain socket having a first connection part (41) with an upstream opening located forward relative to a downstream opening; i.e. the first connection part extends towards the rear of the toilet bowl in the downstream direction. US Patent Application Publication 2012/0284911 shows an unclaimed feature of a restriction part having a stepped portion on a rear surface and a smaller, tapered step portion on a front surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208.  The examiner can normally be reached on M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANIE M LOEPPKE/             Primary Examiner, Art Unit 3754